                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ROBERT FABER,
ADC #131921                                                                     PLAINTIFF

V.                          CASE NO. 4:18-CV-123-JLH-BD

MONTE MUNYUN, et al.                                                     DEFENDANTS
                                         ORDER

       The Court has received a Partial Recommended Disposition (“Recommendation”)

filed by Magistrate Judge Beth Deere. The parties have not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Defendant Clark Family Dentistry’s motion for partial summary judgment (#27) is

GRANTED. Faber’s state medical negligence claim against Clark Family Dentistry are

DISMISSED, without prejudice.

       IT IS SO ORDERED this 5th day of February, 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
